Citation Nr: 1041557	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-35 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), bipolar 
disorder, and anxiety attacks.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her sister


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to August 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which denied the benefits sought on appeal.

In January 2006, the Veteran presented testimony at a hearing 
conducted at the Detroit RO before a Decision Review Officer 
(DRO).  A transcript of this hearing is in the Veteran's claims 
folder.

In November 2008, the Board found that service connection was not 
warranted for PTSD.  The Board also remanded a claim concerning 
whether or not new and material evidence had been submitted 
sufficient to reopen a claim for entitlement to service 
connection for hearing loss.  The Veteran appealed the Board's 
November 2008 denial of her claim seeking service connection for 
PTSD to the United States Court of Appeals for Veterans Claims 
(Court).  The Court thereafter, as part of a December 2009 Order 
which granted a December 2009 Joint Motion, vacated the Board's 
decision to the extent it denied the Veteran's claim for service 
connection for PTSD, and remanded the issue for additional 
action.

As discussed further below, issues pertaining to entitlement to 
service connection for bipolar disorder and anxiety attacks being 
referred have been raised by the record but have not been 
adjudicated by the Agency of Original Jurisdiction (AO).  
Therefore, the Board does not have jurisdiction over them and 
they are referred to the AOJ for appropriate action.


The Board also observes that in November 2008 it noted that the 
Veteran, in August 2004, had sought service connection for 
tinnitus.  See VA Form 21-4138.  The Board at that time, as noted 
in the INTRODUCTION, referred the issue to the RO for further 
development.  Review of the claims file fails to show that this 
requested development has occurred.  As such, the issue of 
entitlement to service connection for tinnitus being referred has 
been raised by the record, but has not been adjudicated by the 
AOJ.  Therefore, the Board does not have jurisdiction over it, 
and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

As noted, the Veteran's claim for entitlement to service 
connection for PTSD was denied by the Board in November 2008, 
after which the Court, by a December 2009 Order, remanded the 
matter back to the Board for compliance with the instructions set 
out as part of a December 2009 Joint Motion.  

As also above noted, issues pertaining to entitlement to service 
connection for bipolar disorder and anxiety attacks have 
previously been raised by the record (see August 2004 VA Form 21-
4148), but have not been adjudicated by the AOJ.  While the Board 
in November 2008 referred these matters to the RO for further 
development (i.e., so that these specified claims could be 
adjudicated), this ordered development was never undertaken.  

The Board also here finds particularly noteworthy that in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Court considered a case 
in which the Board had denied a claim for service connection for 
PTSD where the Veteran specifically requested service connection 
for PTSD, but the medical record also included diagnoses of an 
anxiety disorder and a schizoid disorder.  The Board narrowly 
construed the claim and denied it upon the absence of a current 
diagnosis of PTSD.  The Court, in vacating the Board's decision, 
pointed out that a claimant cannot be held to a "hypothesized 
diagnosis -- one he is incompetent to render" when determining 
what his actual claim may be.  The Court further noted that the 
Board should have considered alternative current conditions 
within the scope of the Veteran's claim.  Id.

The Board has reviewed this case and, while noting that the fact 
pattern here is not exactly similar to that in Clemons, finds 
that Clemons is nevertheless somewhat applicable here.  Notably, 
while this claim has been adjudicated by the RO and certified to 
the Board as a claim for service connection for PTSD as 
discussed, the Veteran has also raised claims seeking service 
connection for bipolar disorder and anxiety attacks.  Further, 
diagnoses of both bipolar disorder and anxiety disorder are of 
record.  See VA mental disorders examination report, dated in 
April 1998.  

As indicated under Clemons, and per the facts here, the raised 
claims for bipolar disorder and anxiety attacks are to be 
considered as part of the underlying claim.  The Board 
parenthetically observes that the RO, as part of October 1995 and 
November 1998 rating decisions, denied a claim for service 
connection for bipolar disorder.  The RO also denied service 
connection for depression in January 2002, after the Veteran 
submitted a service connection in July 2001 for "bi-polar 
disorder."  See VA Form 21-4138.  

As such, the claims for entitlement to service connection for 
PTSD, bipolar disorder, and anxiety attacks are inextricably 
intertwined.  For this reason, the issues of service connection 
for bipolar disorder and anxiety disorder must be resolved prior 
to resolution of the claim for service connection for PTSD.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related to 
each other should not be subject to piecemeal decision-making or 
appellate litigation).  Accordingly, a remand is required for the 
RO to adjudicate the inextricably intertwined issues.


The Board also observes that to date it does not appear that the 
RO has provided adequate notification addressing what is needed 
for a service connection claim incorporating bipolar disorder and 
anxiety attacks.  This is significant because the regulatory 
provisions addressing psychiatric-based claims, other than for 
PTSD, as contained in 38 C.F.R. §§ 3.303, 3.307, 3.309, are 
different from the provisions addressing PTSD found in 38 C.F.R. 
§ 3.304(f).

It is also observed that, as discussed above in the INTRODUCTION, 
the Board in November 2008 remanded the claim concerning whether 
or not new and material evidence had been submitted sufficient to 
reopen a claim for entitlement to service connection for hearing 
loss.  The objective of the remand was so that, in part, the 
Veteran could be provided notice of the "current" version of 
38 C.F.R. § 3.156(a).  The AMC later mailed a letter to the 
Veteran in December 2008.  Review of this letter, however, shows 
that that while it contained some of the language set out in 
38 C.F.R. § 3.156(a), it did not include all of the language.  
The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
This deficiency in the December 2008 AMC letter mandates further 
development.  Stegall.

The Board also points out that when the Board last addressed 
these matters, in November 2008, the Veteran was represented by 
an accredited service organization, Vietnam Veterans of America 
(VVA).  Of record is a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative; this form, 
dated in August 2004, shows that the Veteran's recognized 
organization was VVA.  Subsequently, in March 2010 a VA Form 21-
22a, Appointment of Individual as Claimant's Representative was 
associated with the claim file; this form named Joseph R. Moore 
as the Veteran's representative.  A March 2010 cover letter from 
Mr. Moore indicated that he was "now representing [the Veteran] 
on all issues before the Department of Veterans Affairs."  
(emphasis added).  Normally, a new power or attorney (i.e., a VA 
Form 21-22 or VA Form 21-22a) automatically revokes a prior one.  
The Board also observes that in June 2010 the AMC issued the 
Veteran a Supplemental Statement of the Case (SSOC) concerning 
the matter of entitlement to service connection to hearing loss.  
The AMC also supplied a copy of the SSOC to VVA.  VVA is also 
shown to have submitted a VA Form 646, Statement of Accredited 
Representative in Appealed Case, in March 2010.  

Based on the above, it is the opinion of the Board that Mr. 
Moore, and not VVA, is the Veteran's representative concerning 
both issues now currently pending on appeal before the Board, and 
therefore finds that the Veteran would be prejudiced if the Board 
were now to proceed with the issuance of a final decision 
concerning the service connection claim for hearing loss.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter to the 
Veteran to explain, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A, the need for additional 
evidence regarding the claim on appeal, now 
characterized as service connection for a 
psychiatric disorder, to include PTSD, 
bipolar disorder, and anxiety attacks.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim, in 
terms of 38 C.F.R. §§ 3.303, 3.304(f), 
3.307, and 3.309, and provide notification 
of both the type of evidence that VA will 
seek to obtain and the type of evidence 
that is expected to be furnished by the 
Veteran.

The Veteran should also be provided notice 
of the complete definition of new and 
material evidence to reopen a claims as set 
forth in the current version of 38 C.F.R. 
§ 3.156(a).  

2.  The RO should provide the Veteran's 
attorney with a copy of the June 2010 
supplemental statement of the case.  The RO 
should also notify the Veteran's attorney 
that, in light of his submission of a VA 
Form 21-22a in March 2010, he has the right 
to right to submit additional evidence 
and/or argument on the matter of whether 
new and material evidence has been 
submitted sufficient to reopen a claim for 
entitlement to service connection for 
hearing loss.  

3.  The RO should thereafter complete any 
additional development that by the above 
actions, and then adjudicate the issues of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, 
bipolar disorder, and anxiety attacks; and 
entitlement to service connection for 
hearing loss.  If any benefit requested on 
appeal is not granted, the Veteran and his 
attorney should be provided a SSOC, which 
must contain notice of all relevant action 
taken on the claim.  A reasonable period of 
time for a response should be afforded.

The purpose of this REMAND is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



